DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on October 23, 2020, amendments to the claims have been fully considered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al., (US20150024260).
Regarding claim 1, Kwak discloses a rechargeable battery 1 [0036], an electrode assembly 10 for discharging and charging a current [0036] in which a separator is interposed in between a first electrode and a second electrode,  electrode assembly 10 is formed by placing electrodes, for example, a negative electrode 11 and a positive electrode 12 on opposite sides of a separator 13 [0037], a case 15 receiving the electrode assembly 10 [0036], a cap plate 20 coupled 
Kwak further discloses the cap plate 20 is bent such that a portion of the cap plate is a stepped portion and a bottom surface of the stepped portion is farther from the electrode assembly 10 than the bottom surface of the cap plate (see highlighted areas of annotated fig.2 below), and the stepped portion of the cap plate 20 surrounds the first terminal (21 and 22) (see fig.2 below).  (CLAIM 1)


    PNG
    media_image1.png
    752
    859
    media_image1.png
    Greyscale

Kwak et al., annotated figure 2 
Regarding claim 2, Kwak discloses all of the limitations as set forth above in claim 1. Kwak further discloses see figs. 1 &2 below plate terminals 21c and 22c and 32 on a top surface of the cap plate 20 opposite the bottom surface of the cap plate 20. The plate terminal is provided with, on a bottom part thereof, a recessed groove see highlighted areas of annotated fig. 2 below, the bottom surface of the plate terminal and inner of the plate terminals bottom side portions having a size and a depth corresponding to the size and the depth of the stepped portion (see highlighted areas of annotated fig.2 below). (CLAIM 2)

    PNG
    media_image2.png
    675
    520
    media_image2.png
    Greyscale

Kwak et al., figure 1 

    PNG
    media_image3.png
    747
    858
    media_image3.png
    Greyscale


Regarding claim 3, Kwak discloses all of the limitations as set forth above in claim 2. Kwak further discloses cap plate includes protrusion parts for fixing the plate terminal upwardly protruding to both sides of the stepped portion, see highlighted areas of annotated fig.2 below, top surface of the cap plate outside of the grooves in the cap plate that accept the protrusion of the plate terminal. (CLAIM 3)

    PNG
    media_image4.png
    756
    858
    media_image4.png
    Greyscale

Kwak et al., annotated figure 2
Regarding claim 4, Kwak discloses all of the limitations as set forth above in claim 3. Kwak further discloses the plate terminal includes extension parts horizontally protruding at the bottom portions of its opposite ends, the extension parts including grooves corresponding to the fixing protrusion parts (see highlighted areas of annotated fig. 2 below). (CLAIM 4)

    PNG
    media_image5.png
    747
    858
    media_image5.png
    Greyscale

Kwak et al., annotated figure 2 
Regarding claim 5, Kwak discloses all of the limitations as set forth above in claim 1. Kwak further discloses the stepped portion includes one or more steps and wherein the plate terminal 32 and the cap plate are connected together in a single monolithic part (see highlighted areas of annotated fig. 2 below). (CLAIM 5)
Regarding claim 9, modified Kwak discloses all of the limitations as set forth above in claim 5. Modified Kwak further discloses the side face of the stepped portion has a uniform thickness (see annotated fig.2 below, the stepped portion goes across the cap plate therefore the stepped portion has uniform thickness). (CLAIM 9)

    PNG
    media_image6.png
    752
    858
    media_image6.png
    Greyscale

Kwak et al., annotated figure 2

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al., (US20150024260), as applied to claims 1 and 5 above in view of  Chun et al., (US 20060216592). 
Regarding claims 6-8, Kwak discloses all of the limitations as set forth above in claim 5.  Kwak does not disclose the stepped portion has a stepped shape in which its widths gradually decrease upward away from a surface of the cap plate, the side face of the stepped portion has a stepped shape by connecting multiple vertical parts and horizontal parts and the vertical parts are inclined toward the center of the stepped portion in a direction perpendicular to a plane of the cap plate.
 Chun discloses a battery and battery housing include a cap plate configured prevent internal electric short circuits [0047].Chun  further discloses a cap plate 540 with a stepped  (CLAIM 6)  See annotated fig.5B below, the side face of the stepped portion has a stepped shape by connecting multiple vertical parts and horizontal parts.(CLAIM 7) See annotated fig.5B below, the vertical parts are inclined toward the center of the stepped portion in a direction perpendicular to a plane of the cap plate. (CLAIM 8)
It would have been obvious to one having ordinary skill in the art to have the stepped portion of Kwak have the stepped portion shape of Chen in order to reduce the chances of an internal electric short circuit.  It has been held that changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP2144.04 (IV)(B). Therefore modified Kwak further discloses the stepped portion has a stepped shape in which its widths gradually decrease upward away from a surface of the cap plate, the side face of the stepped portion has a stepped shape by connecting multiple vertical parts and horizontal parts and the vertical parts are inclined toward the center of the stepped portion in a direction perpendicular to a plane of the cap plate.

    PNG
    media_image7.png
    355
    716
    media_image7.png
    Greyscale

Chun et al., figure 5B
Regarding claim 10, Kwak discloses all of the limitations as set forth above in claim 1. Kwak does not disclose a ratio of the volume of an area of the cap plate corresponding to the stepped portion before the stepped portion is formed to the volume of the stepped portion is at least 3%.  Examiner notes that the volume of an area of the stepped portion depends on the height on the stepped portion.  Chun discloses the stepped portion may have a height h greater than about 50% of thickness t of the cap plate [0061]. Chun further discloses when the height h of the step is too small, the cap assembly may have little or no effect when the case is subjected to transverse force Fa, and the cap assembly may not deform away from the body of the battery, if the height is too great the cap assembly may have an overall height that is too great [0062]. 
 In an effort to optimize the height of the stepped portion and the thickness of the cap plate, it would have been obvious to one having ordinary skill in the art to arrive at the claimed ratio of the volume of an area of the cap plate corresponding to the stepped portion before the stepped portion is formed to the volume of the stepped portion is at least 3%, in order to prevent the effects of transverse force on the battery.  Therefore modified Kwak further discloses a ratio (CLAIM 10)

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot due to the amendments to the claims. Therefore, the rejections have been withdrawn. A new grounds of rejection using Kwak is included. Kwak continues to be used in the rejction it teaches the claims as amended as noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/
Examiner, Art Unit 1722            

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722